DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display device (as per claims 1-14) as a whole, specifically, a base substrate including: a display area; and a bending area bent from the display area, the bending area including: a central area; and an edge area positioned at a side of the central area; a pixel structure disposed in the display area on the base substrate; an inorganic pattern disposed in the central area on the base substrate; and an organic pattern disposed on the inorganic pattern, overlapping the inorganic pattern, and contacting the base substrate in the edge area; or the method of manufacturing a display device (as per claims 15-20) as a whole, specifically, providing a base substrate including a display area and a bending area bent from the display area, the bending area including a central area and an edge area positioned at a side of the central area; forming an inorganic pattern layer on the base substrate; forming an insulation pattern on the inorganic pattern layer in the central area; and forming an inorganic pattern by removing the inorganic pattern layer overlapping the edge area through an etching process using the insulation pattern as a mask (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakayama et al (US Pub. No. 2007/0080356 A1) discloses the display device and method for manufacturing display device.
Lee et al (US Pat. No. 9,287,329 B1) teaches the flexible display device with chamfered polarization layer.
Ahn (US Pub. No. 2016/0179229 A1) discloses the flexible organic light emitting diode display device.
Park et al (US Pub. No. 2017/0194411 A1) teaches the electronic device with flexible display panel.
Kwon et al (US Pat. No. 9,740,035 B2) discloses the flexible organic light emitting display device and method for manufacturing the same.
Lee (US Pat. No. 9,758,872 B2) teaches the display apparatus and method of manufacturing the same.
Park et al (US Pub. No. 2018/0158894 A1) discloses the display device.
Son et al (US Pub. No. 2018/0219179 A1) teaches the display device with micro cover layer and manufacturing method for the same.
Lee (US Pub. No. 2019/0067404 A1) discloses the display device.
Lee et al (US Pat. No. 10,763,281 B2) teaches the semiconductor device and method of manufacturing the same.
Park et al (US Pub. No. 2020/0371549 A1) discloses the display device.
Kim et al (US Pub. No. 2020/0388784 A1) teaches the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626